Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 04/06/2021 has been entered.  Claims 1, 3-4, 10 and 12-20 have been amended.  No claims have been added or cancelled.  Claims 1-20 are still pending in this application, with claims 1, 11 and 16 being independent. 

Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant submits that the combination of Lei in view of Kim does not specifically show the claim limitation “…DCI providing allocation including a plurality of interleaved physical resource blocks (PRBs) forming an M number of interlaces within in the transmission bandwidth…” as presented.
However, the Examiner respectfully disagrees with the Applicant and assert that the combination of Lei in view of Kim teaches the claim limitation as broadly presented in independent claim 1.
Per MPEP 2141.02 VI, a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.  With respect to the Lei reference, Lei discloses different embodiments of the downlink control information provided by the base unit/base station to the remote unit/user equipment.  Par. 0161 of Lei teaches that “…the one or more physical control signals 406 may include information indicating a control channel for the device (e.g., at least one of an interlace index and an orthogonal cover sequence index), a time for the device to transmit control information (e.g., such as an indication of a delay after an end of the DL burst), and/or a random backoff counter (the random backoff counter may be used to perform LBT). In certain embodiments, the one or more physical control signals 406 may be transmitted in remote unit-specific search space for indicating remote unit-specific information…” At least from Par. 0161, Lei implies allocation of multiple/plurality of interlaces (i.e. indicated by the at least one interlace index) and not limited to the allocation of a single interlace for the device as the Applicant has submitted.
Given the current rejections and having the additional reasoning as presented above, the combination of Lei in view of Kim teaches the claimed subject matter as broadly presented in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2017/0289972; hereinafter Lei) in view of Kim et al. (US 2020/0137780; hereinafter Kim).

Regarding claim 1, Lei shows an apparatus (Figure 2 shows a remote unit/UE performing the method of Figure 9.), the apparatus comprising: 
at least one processor (Figure 2; noted processor 202), wherein to configure the user equipment (UE) to: 
decode downlink control information (DCI) received via a physical downlink control channel (PDCCH), the DCI providing allocation of uplink frequency resources of a transmission bandwidth (Figure 4; Par. 0151, 0161; noted remote unit receives and processes one or more control signals that includes information in the DCI.  Information may include allocation of frequency resources of a transmission bandwidth including at least information indicating a carrier of multiple carriers for a device to transmit control information, an interlace index for the device, and/or an orthogonal cover sequence index for the device.)
wherein the allocation is a block interleaved frequency division multiple access (B-IFDMA) allocation (Par. 0148, 0165; noted allocation information received is for transmission on the uplink using a B-IFDMA scheme.) including a plurality of interleaved physical resource blocks (PRBs) forming an M number of interlaces within the transmission bandwidth, and an N th interlace is composed of the PRBs [k, k+10, k+20, . . . , k+90] and the (k+1)th interlace is composed of the PRBs [k+1, k+11, k+21, . . . , k+91], 0<=k<=9.); and 
encode data for transmission to a base station via a physical uplink shared channel (PUSCH) using the B-IFDMA allocation of uplink frequency resources (Figure 9; Par. 0148, 0165, 0174; noted allocation information received is for transmission on the uplink using a B-IFDMA scheme.  In addition to encoding control signals for transmission on the PUCCH, the remote unit also encodes signals for a scheduled PUSCH transmission to the base unit.); and 
memory coupled to the at least one processor, the memory configured to store the DCI (Figure 2; Par. 0154; noted remote unit also includes memory 204 for storing instructions and information related to performing the method of Figure 9.). 
Lei shows all of the elements as discussed above.  Lei does not specifically show New Radio (NR) unlicensed band (NR-U) communications between the remote unit and the base unit.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim.  Specifically, Kim shows New Radio (NR) unlicensed band (NR-U) communications between the remote unit and the base unit (Par. 0072; noted embodiments of disclosure implemented under 3GPP 5G NR system.).
In view of the above, having the system of Lei, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to 
Regarding claim 2, modified Lei shows wherein each PRB of the N number of PRBs includes 12 consecutive sub-carriers in frequency domain (Kim: Par. 0497; noted one RB may be a unit including 12 contiguous REs or subcarriers on the frequency axis.). 
Regarding claim 3, modified Lei shows wherein the at least one processor is to: encode the data for transmission on the PUSCH using a portion of the uplink frequency resources associated with a first interlace of the M number of interlaces, wherein at least a second interlace of the M number of interlaces includes uplink frequency resources for a second UE (Lei: Par. 0167; noted the one or more physical control signals 406 and 412 may indicate an orthogonal cover sequence index for each remote unit 102 to use. It should be noted that after a remote unit 102 had determined an interlace and an orthogonal cover sequence index for PUCCH transmission, the remote unit 102 may transmit the PUCCH on the determined PUCCH resource. In this way, a base unit 104 may flexibly assign the PUCCH resource for one remote unit 102.). 
Regarding claim 4, modified Lei shows wherein the at least one processor is to: encode uplink control information (UCI) for transmission to the base station on a physical uplink control channel (PUCCH) using the B-IFDMA allocation of uplink frequency resources (Lei: Figure 9; Par. 0151, 165; noted encoding control signals for transmission by the remote unit to the base unit on a PUCCH based on the B-IFDMA allocation.  Examiner submits that control signals are transmitted using the UCI as implied in Par. 0165.); and 
encode a sounding reference signal (SRS) for transmission to the base station using the B-IFDMA allocation of uplink frequency resources (Lei: Par. 0179, 0182; noted considering that 
Regarding claim 5, modified Lei shows all the elements except wherein each PRB of the N number of PRBs is based on 15 kHz sub-carrier spacing (SCS), the uplink frequency resources are based on 10 interlaces (or M=10) within the transmission bandwidth, with each interlace having 10 PRBs (or N=10) or 11 PRBs (or N=11). 
However, the above-mentioned claim limitations are well-established in the art as also evidenced by Kim.  Specifically, Kim shows wherein each PRB of the N number of PRBs is based on 15 kHz sub-carrier spacing (SCS), the uplink frequency resources are based on 10 interlaces (or M=10) within the transmission bandwidth, with each interlace having 10 PRBs (or N=10) or 11 PRBs (or N=11) (Par. 0639; noted if the configured subcarrier spacing (SCS) is 15 kHz, M (e.g., the number of interlaces included in the 20-MHz unit) may be determined to be 10, and N (e.g., the number of RBs included in one interlace within the 20-MHz unit) may be determined to be 10 or 11.).
In view of the above, having the system of Lei, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of Lei as taught by Kim, in order to provide motivation for the complexity of a base station (BS) and the UE for uplink signal transmission and reception in the unlicensed band may be decreased (Par. 0029 of Kim).
Regarding claim 6, modified Lei shows all of the elements except wherein each PRB of the N number of PRBs is based on 30 kHz SCS, the uplink frequency resources are based on 5 
However, the above-mentioned claim limitations are well-established in the art as also evidenced by Kim.  Specifically, Kim shows wherein each PRB of the N number of PRBs is based on 30 kHz SCS, the uplink frequency resources are based on 5 interlaces (or M=5) within the transmission bandwidth, with each interlace having 10 PRBs (or N=10) or 11 PRBs (or N=11) (Par. 0640; noted if the configured SCS is 30 kHz, M (e.g., the number of interlaces included in the 20-MHz unit) may be determined to be 5, and N (e.g., the number of RBs included in one interlace within the 2-0 MHz unit) may be determined to be 10 or 11).
In view of the above, having the system of Lei, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of Lei as taught by Kim, in order to provide motivation for the complexity of a base station (BS) and the UE for uplink signal transmission and reception in the unlicensed band may be decreased (Par. 0029 of Kim).
Regarding claim 7, modified Lei shows wherein the transmission bandwidth is one of the following: a 20 MHz bandwidth (Lei: Par. 0148, 0175; noted configured 20 MHz transmission bandwidth.), a 40 MHz bandwidth, a 60 MHz bandwidth, an 80 MHz bandwidth, and a 100 MHz bandwidth. 
Regarding claim 8, modified Lei shows all of the elements except wherein each interlace of the M number of interlaces includes a plurality of sub-PRBs, wherein a PRB includes 12 consecutive sub-carriers in frequency domain and each sub-PRB of the plurality of sub-PRBs includes a fraction (q*PRB) of the PRB, where 0<q<1, with less than 12 sub-carriers. 

In view of the above, having the system of Lei, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of Lei as taught by Kim, in order to provide motivation for the complexity of a base station (BS) and the UE for uplink signal transmission and reception in the unlicensed band may be decreased (Par. 0029 of Kim).
Regarding claim 9, modified Lei shows all of the elements except wherein a number of PRBs within a first interlace of the M number of interlaces is different from a number of PRBs within a second interlace of the M number of interlaces. 

In view of the above, having the system of Lei, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of Lei as taught by Kim, in order to provide motivation for the complexity of a base station (BS) and the UE for uplink signal transmission and reception in the unlicensed band may be decreased (Par. 0029 of Kim).
Regarding claim 10, modified Lei shows transceiver circuitry coupled to the at least one processor; and, one or more antennas coupled to the transceiver circuitry (Lei: Figure 2 shows a combination of a transmitter and received included in the remote unit.). 
Regarding claim 11, Lei shows a non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of a base station (BS) (Figure 3 shows the base unit to include instructions stored in memory and executable by a processor to perform the method of Figure 8.), the instructions to cause the BS to: 
encode downlink control information (DCI) for transmission to a user equipment (UE) via a physical downlink control channel (PDCCH), the DCI providing allocation of uplink frequency resources of a transmission bandwidth (Figure 4; Par. 0150, 0161; noted base unit processes and transmits one or more control signals that includes information in the DCI.  Information may include allocation of frequency resources of a transmission bandwidth 
wherein the allocation is a block interleaved frequency division multiple access (B-IFDMA) allocation (Par. 0148, 0165; noted allocation information received is for transmission on the uplink using a B-IFDMA scheme.) including a plurality of interleaved physical resource blocks (PRBs) forming M number of interlaces within the transmission bandwidth, and N number of PRBs within each interlace of the M number of interlaces, with N and M being integers greater than or equal to 1 (Figure 4; Par. 0148; noted in B-IFDMA, the minimum transmission unit is one interlace, which is a set of RBs uniformly spaced in frequency and has a frequency span that exceeds a predetermined percent of the system bandwidth. For a 20 MHz system bandwidth with 100 PRBs, if it is divided into 10 interlaces, then the kth interlace is composed of the PRBs [k, k+10, k+20, . . . , k+90] and the (k+1)th interlace is composed of the PRBs [k+1, k+11, k+21, . . . , k+91], 0<=k<=9.); and 
decode data received from the UE via a physical uplink shared channel (PUSCH) using the B-IFDMA allocation of uplink frequency resources indicated by the DCI (Figure 9; Par. 0148, 0165, 0174; noted allocation information received is for transmission on the uplink using a B-IFDMA scheme.  In addition to encoding control signals for transmission on the PUCCH, the remote unit also encodes signals for reception and processing by the base unit the scheduled PUSCH transmission.). 
Lei shows all of the elements as discussed above.  Lei does not specifically show New Radio (NR) unlicensed band (NR-U) communications between the remote unit and the base unit.

In view of the above, having the system of Lei, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of Lei as taught by Kim, in order to provide motivation for the complexity of a base station (BS) and the UE for uplink signal transmission and reception in the unlicensed band may be decreased (Par. 0029 of Kim).
Regarding claim 12, modified Lei shows decode the data received from the UE using a portion of the uplink frequency resources associated with a first interlace of the M number of interlaces, wherein at least a second interlace of the M number of interlaces includes uplink frequency resources for a second UE (Lei: Par. 0167; noted the one or more physical control signals 406 and 412 may indicate an orthogonal cover sequence index for each remote unit 102 to use. It should be noted that after a remote unit 102 had determined an interlace and an orthogonal cover sequence index for PUCCH transmission, the remote unit 102 may transmit the PUCCH on the determined PUCCH resource. In this way, a base unit 104 may flexibly assign the PUCCH resource for one remote unit 102.). 
Regarding claim 13, modified Lei shows decode uplink control information (UCI) received from the UE via a physical uplink control channel (PUCCH) using the B-IFDMA allocation of uplink frequency resources (Lei: Figure 9; Par. 0151, 165; noted encoding control signals for transmission by the remote unit to the base unit on a PUCCH based on the B-IFDMA 
Regarding claim 14, modified Lei shows all the elements except wherein each PRB of the N number of PRBs is based on 15 kHz sub-carrier spacing (SCS), the uplink frequency resources are based on 10 interlaces (or M=10) within the transmission bandwidth, with each interlace having 10 PRBs (or N=10) or 11 PRBs (or N=11). 
However, the above-mentioned claim limitations are well-established in the art as also evidenced by Kim.  Specifically, Kim shows wherein each PRB of the N number of PRBs is based on 15 kHz sub-carrier spacing (SCS), the uplink frequency resources are based on 10 interlaces (or M=10) within the transmission bandwidth, with each interlace having 10 PRBs (or N=10) or 11 PRBs (or N=11) (Par. 0639; noted if the configured subcarrier spacing (SCS) is 15 kHz, M (e.g., the number of interlaces included in the 20-MHz unit) may be determined to be 10, and N (e.g., the number of RBs included in one interlace within the 20-MHz unit) may be determined to be 10 or 11.).
In view of the above, having the system of Lei, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of Lei as taught by Kim, in order to provide motivation for the complexity of a base station (BS) and the UE for uplink signal transmission and reception in the unlicensed band may be decreased (Par. 0029 of Kim).
Regarding claim 15, modified Lei shows all of the elements except wherein each PRB of the N number of PRBs is based on 30 kHz SCS, the uplink frequency resources are based on 5 interlaces (or M=5) within the transmission bandwidth, with each interlace having 10 PRBs (or N=10) or 11 PRBs (or N=11). 

In view of the above, having the system of Lei, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of Lei as taught by Kim, in order to provide motivation for the complexity of a base station (BS) and the UE for uplink signal transmission and reception in the unlicensed band may be decreased (Par. 0029 of Kim).
Regarding claim 16, Lei shows a non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of a user equipment (UE) (Figure 2 shows the base unit to include instructions stored in memory and executable by a processor to perform the method of Figure 9.) to cause the UE to: 
decode downlink control information (DCI) received via a physical downlink control channel (PDCCH), the DCI providing allocation of uplink frequency resources of a transmission bandwidth (Figure 4; Par. 0151, 0161; noted UE receives and processes one or more control signals that includes information in the DCI.  Information may include allocation of frequency resources of a transmission bandwidth including at least information indicating a carrier of multiple carriers for a device to transmit control information, an interlace index for the device, and/or an orthogonal cover sequence index for the device.)
th interlace is composed of the PRBs [k, k+10, k+20, . . . , k+90] and the (k+1)th interlace is composed of the PRBs [k+1, k+11, k+21, . . . , k+91], 0<=k<=9.); and 
encode data for transmission to a base station via a physical uplink shared channel (PUSCH) using the B-IFDMA allocation of uplink frequency resources (Figure 9; Par. 0148, 0165, 0174; noted allocation information received is for transmission on the uplink using a B-IFDMA scheme.  In addition to encoding control signals for transmission on the PUCCH, the remote unit also encodes signals for a scheduled PUSCH transmission to the base unit.). 
Lei shows all of the elements as discussed above.  Lei does not specifically show New Radio (NR) unlicensed band (NR-U) communications between the remote unit and the base unit.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim.  Specifically, Kim shows New Radio (NR) unlicensed band (NR-U) communications between the remote unit and the base unit (Par. 0072; noted embodiments of disclosure implemented under 3GPP 5G NR system.).

	Regarding claims 17, 18, 19 and 20, these claims are rejected based on the same reasoning as presented in the rejection of claims 3, 4, 5 and 6, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190090230 A1 - relate to a cellular communications network, and, more particularly, to methods and devices for enabling wireless communication devices to operate in unlicensed radio spectrums in addition to licensed spectrums.
US 20170164352 A1 - relates generally to telecommunications. Certain embodiments relate more particularly to uplink control channel configuration for unlicensed carriers.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REDENTOR PASIA/Primary Examiner, Art Unit 2413